United States Court of Appeals
                     For the First Circuit


No. 00-2250

                    WILLIAM L. BURRELL, JR.,

                     Plaintiff, Appellant,

                               v.

BOARD OF TRUSTEES FOR THE UNIVERSITY OF MAINE SYSTEM, ET AL.,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on July 10, 2001 is amended
as follows:

     On the cover sheet, “[Hon. David M. Cohen, U.S. Magistrate
Judge]” should be corrected to read “[Hon. Steven J. McAuliffe,
U.S. District Judge]”